Citation Nr: 1138338	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In a VA Form 9 filing dated January 2008, the Veteran specifically limited his appeal to the issues of entitlement to service connection for hearing loss and tinnitus.  An October 2008 RO rating decision granted service connection for hearing loss, and assigned an initial disability rating and effective date of award.  This rating action has satisfied, and terminated, the appeal on the hearing loss issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board observes that the RO has forwarded to the Board a rebuilt claims folder which is clearly incomplete.  Administrative efforts to obtain additional documents by Board personnel have been unsuccessful.

To the extent necessary to decide this case, the Board will rely on the RO's acknowledgment of receiving the necessary documents to perfect an appeal to the Board as well as its summarization of evidence not associated with the claims folder.  As this claim is fully favorable to the Veteran, no prejudice accrues to the Veteran in deciding the case at this time.  To the contrary, it would be prejudicial to the Veteran to delay a grant of the benefits being sought for the mere purpose of ensuring a complete record.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Every reasonable doubt shall be resolved in favor of the veteran.  Id.

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his or her claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  

The facts of this case may be briefly summarized: The Veteran is service-connected for bilateral sensorineural hearing loss based upon his known noise exposure during combat service.  The Board notes that the Veteran has been awarded the Combat Infantryman Badge, entitling him to the potential applicability of 38 U.S.C.A. § 1154(b).

The Veteran's service treatment records (STRs) are missing.  For purposes of this decision, the Board will accept the RO's assertion that STRs were negative for lay or medical evidence of tinnitus.

The available documentation includes the results from a May 2003 audiometric test showing decreased hearing acuity in the frequencies of 3000 and 4000 Hertz.  The record does not contain any report associated with this testing.  A February 2005 VA clinical record included a notation of "no tinnitus" for the ears during a review of systems (ROS) general examination.  A February 2006 audiology evaluation documented the Veteran's history of constant ringing tinnitus in both ears, louder on the right, since leaving the military.  A January 2007 private audiological evaluation noted that the Veteran experienced mild to severe sensorineural hearing loss in both ears with constant tinnitus in both ears.

A May 2011 RO Supplemental Statement of the Case (SSOC) summarized the results from a September 2008 VA examination (which is not associated with the claims folder) as follows:

After a review of the file, the examiner notes that there was no complaint or treatment for tinnitus, therefore, the tinnitus is less likely related to military service.

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  These are symptoms capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

On this record, the Board finds that the Veteran's report of constant tinnitus on the February 2006 audiology evaluation provides credible evidence that the Veteran currently manifests tinnitus.

The Board also finds no evidence of record impeaching the Veteran's February 2006 report of the onset of tinnitus during service.  The Veteran's STRs are reported as not reflecting any report of tinnitus but they are not described as reflecting any specific denial of tinnitus symptoms.  The record does include a potential inconsistent statement of having no tinnitus in February 2005, but the circumstances of this statement are not clear.  Overall, the Board has no reason to doubt the Veteran's report of the onset of tinnitus during service.

The Board further notes that the Veteran's Benefits Administration (VBA) has concluded that, while many causes of tinnitus exist which often cannot be identified, the "most common cause" of tinnitus involves sensorineural hearing loss.  VBA Training Letter 10-02 (March 18, 2010).  In light of this training letter, it is unclear why an opinion was not obtained regarding the etiological relationship between the service-connected sensorineural hearing loss and the current tinnitus.

The Board further observes that the September 2008 VA medical opinion holds little probative value, as the absence of in-service complaints alone is not an adequate basis to conclude that a disorder is not related to active service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In any event, with consideration of the evidentiary value that may be assigned to the Veteran's lay descriptions under Jandreau, Layno, Barr and Charles, the Board resolves reasonable doubt in favor of the Veteran and grants his appeal on the basis that the Veteran's tinnitus first manifested during active service.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The claim of entitlement to service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


